Exhibit 10.3
 
PORTER BANCORP, INC.
2016 OMNIBUS EQUITY COMPENSATION PLAN


Restricted Stock Award Agreement


Porter Bancorp, Inc. ("Porter") grants as of [          ] (the "Grant Date") to
[          ] (the "Employee" or "you") the number of common shares of Porter set
forth below under the Porter Bancorp, Inc. 2016 Omnibus Equity Compensation Plan
(the "Plan").  A copy of the Plan is attached, and any capitalized terms used
but not defined in this Agreement shall have the meaning given them in the Plan.


Grant of Award.  Subject to the terms and conditions of this Agreement and the
Plan, Porter hereby grants to you a Restricted Stock Award in the amount of [   
      ] shares (the "Restricted Shares").   Your Restricted Shares will be
issued to you after you sign this Agreement, but are subject to forfeiture if
you terminate employment with Porter or PBI Bank.


Restriction Period. The Restricted Shares vest at the rate of 1/3rd each
one-year anniversary of the Grant Date stated above, provided you are still
employed by PBI Bank, Porter's subsidiary, at the vesting date.  However, your
Restricted Shares will become 100% vested if there is a Change in Control of
Porter, as defined in the Plan, or in the event of your death or Disability, as
defined in the Plan.


Taxation of Award.   Your Restricted Shares will be taxable when they vest, at
the value on the vesting date.  See the attachment to this Agreement explaining
your option to include the value of the Restricted Shares in income within 30
days of the Grant Date.  You may only choose this option if you make
arrangements satisfactory to Porter to pay the required withholding taxes due
now if the election is made.   Check below if you wish to make this election:


___    I elect to make an 83(b) tax election to include the value of Shares
granted to me in income now.


Transfer Restrictions. Until such time as the Restricted Shares become vested in
accordance with schedule set forth above, the Restricted Shares shall not be
transferred, pledged or disposed of except by will or the laws of descent and
distribution, and are subject to forfeiture in accordance with this Agreement
and the Plan.  


Acknowledgments.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the Restricted Shares subject to all the
terms and provisions of the Plan.  Nothing contained in the Plan or this
Agreement shall give you any rights to continued employment by PBI Bank or
interfere in any way with the right of  Porter or the bank to terminate your
employment or change your compensation at any time.


You also further agree by signing below that, should you leave employment of the
Company, you will not for a period of one-year from the date of your departure,
without the prior written consent of the Company, (i) solicit for employment any
of the employees of the Bank; or (ii) solicit any customer or borrower of the
Bank.
 
 
 
 
PORTER BANCORP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Employee
 
 
 
 
            Date:      Date:    
 
 
 
 
 
 

--------------------------------------------------------------------------------

Important Information About Section 83(b) Election
to Include Value of Restricted Stock Grant in Income at Grant Date:


As a recipient of a restricted stock grant under the Porter Bancorp, Inc. 2016
Omnibus Equity Compensation Plan, you may make an election (called an "83(b)
election") to recognize compensation income when the stock is granted, even
though the stock is then subject to a risk of forfeiture (vesting).    Making an
83(b) election causes current taxation of the fair market value of the stock
granted, and withholding taxes are immediately due.  If you make an 83(b)
election, you must make arrangements satisfactory to Porter to pay those
withholding taxes now.


By making an 83(b) election, any later appreciation in the stock will be taxed
as capital gain income, and your holding period for capital gain purposes will
begin on the date of taxation.  An 83(b) election must be made, if at all,
within 30 days after the transfer of the stock to you.


The downside of making an 83(b) election is that the election is generally
irrevocable.  Also, if you forfeit the stock, you may not receive any deduction
for the amount previously included in income.


To the extent an 83(b) election is not made, Porter will be treated as the owner
of the stock that continues to be subject to restriction for tax purposes, so
any dividends will be treated as compensation paid to you by Porter, and will
therefore be subject to withholding and FICA and Medicare taxes.


-2-

--------------------------------------------------------------------------------

ELECTION TO INCLUDE VALUE
OF RESTRICTED STOCK AWARD IN GROSS INCOME
 PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE


__________________________ [insert date]


The undersigned hereby elects, under IRC Section 83(b) to include in gross
income, as compensation for services, the excess of the fair market value at the
time of transfer of the property described below over the amount paid for such
property.


The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):


1.            The name, address and social security number of the undersigned:


Name: __________________________


Address: ________________________________________________


________________________________________________________


_________________________________________________________


SSN: __________________________________


2.            The property with respect to which the election is being made is
non-voting common stock of Porter Bancorp, Inc.


3.            The property was transferred on _____________________________
[insert date].  The taxable year for which election is made is calendar year
20____.


4.            The nature of the restrictions or risks of forfeiture to which the
property is subject is that if the undersigned ceases to be employed by Porter
Bancorp or its subsidiary, the unvested portion of the undersigned's restricted
stock will be forfeited.   The undersigned vests in the property at the rate of
1/3 on each anniversary of the grant date or upon a change in control as defined
in the Restricted Stock Grant Plan.


5.            The fair market value of property at the time of transfer
(determined without regard to any lapse restriction) was $_____________.


6.            The taxpayer received the property solely for the performance of
services.


7.            Copies of this statement have been have been furnished, as
required by Reg 1.83-2(d), to Porter Bancorp, Inc. and its subsidiary for which
the services were performed.






                                                                 ___________________________________




Instructions for Filing:   File this statement within 30 days from the Grant
Date with IRS at the address you will use to file your 1040 for the tax year
involved as stated in item 3 above, AND file it with your tax return for that
year
 
-3-